Citation Nr: 0722197	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome including as secondary to service-connected right 
middle finger disability.

2.  Entitlement to service connection for degenerative joint 
disease of the knees.

3.  Entitlement to an initial compensable evaluation for 
surgical scar, right middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1975 to March 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the veteran was informed of the denial 
of service connection for degenerative joint disease of the 
knees by a letter dated August 17, 2005.  He filed a notice 
of disagreement (NOD) in February 2006, and the RO issued a 
statement of the case (SOC) on July 20, 2006.  The statement 
of the veteran's representative in lieu of a VA Form 646, 
dated September 21, 2006, included the issue of service 
connection for a bilateral knee condition.  This statement is 
dated more than one year after the notice of the denial of 
service connection, and more than 60 days after the SOC.  
There is no date stamp showing the date of receipt and no 
postmark referable to the representative's statement.  The 
Board notes that the VA Form 646 is prepared by the 
representative at the RO, and is not ordinarily mailed to the 
RO.  Nonetheless, 38 C.F.R. § 20.305 provides that in the 
event the postmark date is not of record, the postmark date 
will be presumed to be 5 days before the date of receipt.  It 
does not provide an exception for documents that were not 
mailed to the RO.  By application of this presumption, the 
statement of the veteran's representative is presumed 
postmarked on September 15, 2006 and is, therefore, presumed 
to be a timely substantive appeal as to this issue.

The issue of entitlement to an initial compensable evaluation 
for surgical scar, right middle finger, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's current carpal tunnel syndrome was not 
manifest in service, is unrelated to service, and was not 
manifest within a year of service separation.  


2.  The veteran's current carpal tunnel syndrome is not 
caused by his service-connected right middle finger 
disability.  

3.  The veteran's current degenerative joint disease of his 
knees was not manifest in service, is unrelated to service, 
and was not manifest within a year of service separation.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred or aggravated in 
service, and organic disease of the nervous system may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Carpal tunnel syndrome was not proximately due to or the 
result of service-connected right middle finger disability.  
38 C.F.R. § 3.310(a) (2006).

3.  Degenerative joint disease of the knees was not incurred 
or aggravated in service, and arthritis may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Carpal tunnel syndrome

The veteran appealed the RO's March 2004 denial of service 
connection for carpal tunnel syndrome.  In June 2004, the 
claim was adjudicated on a direct and secondary basis as 
secondary to service-connected status post fracture and 
dislocation of the proximal interphalangeal joint, right 
middle finger, with degenerative joint disease.  The 
statement of the case on this in June 2004 covered both 
direct and secondary service connection and characterized the 
issue as secondary service connection.  Later in June 2004, 
the veteran indicated in his VA Form 9 that he wanted to 
appeal all of the issues listed in the statement of the case.  
The Board finds that jurisdiction is present to discuss both 
direct and secondary service connection.  The Board is 
generally obligated to address all theories of service 
connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004).

Carpal tunnel syndrome is not shown in service or within one 
year of service.  Rather, the neurovascular status in the 
veteran's right middle finger was normal after his fall in 
February 1976, and carpal tunnel syndrome is first shown many 
years after service in a June 2001 VA medical record.  In the 
interim, the veteran had denied neuritis and was 
neurologically normal on service examination in December 
1977, and there was also a VA examination for the right 
middle finger in February 1978 which did not find carpal 
tunnel syndrome or contain complaints of tingling or 
numbness.  Additionally, no competent medical evidence 
relates the current carpal tunnel syndrome to service.  
Accordingly, direct and 1-year presumptive service connection 
is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

On the matter of secondary service connection, the competent 
evidence of record indicates that the veteran's carpal tunnel 
syndrome was not caused -- in whole or in part, see Allen v. 
Brown, 7 Vet. App. 439 (1995) -- by his service-connected 
right middle finger disability.  The VA examiner in October 
2003 opined that the veteran's present carpal tunnel syndrome 
is not due to the veteran's service-connected fracture and 
dislocation of his proximal interphalangeal joint of his 
right middle finger.  Accordingly, secondary service 
connection is not warranted either.  38 C.F.R. § 3.310(a).  

The veteran opined in 2004 that his carpal tunnel syndrome is 
due to the fall in service which caused his broken finger and 
his representative indicated in September 2006 that this was 
feasible.  However, laypersons are not competent to render 
medical opinions as to medical cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Since the preponderance of the evidence is against the claim 
and there is no doubt to be resolved, the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Degenerative joint disease of the knees

The veteran appeals the RO's August 2005 denial of service 
connection for bilateral knee degenerative joint disease.  He 
argues in February 2006 that some of his current knee 
disability is due to the left knee problem he had in service.  
His representative in September 2006 argues that he has knee 
disability due to the in-service fall which caused his right 
middle finger disability.

No right knee problem is shown in service.  A left knee 
contusion was treated in service in December 1975.  However, 
no left or right knee disability was complained of or found 
on service examination in December 1977 and none was claimed 
when a 1978 compensation claim was filed.  Moreover, the 1978 
VA examination did not find any knee disability.  Bilateral 
knee arthritis is first shown in a February 2000 private 
radiographic report, and it is characterized as 
osteoarthritis.  Furthermore, the veteran told the VA 
examiner in August 2005 that he started having knee problems 
5 years before that examination, and the examiner reviewed 
the veteran's claims folder and felt that the most likely 
cause of the veteran's degenerative joint disease of his 
knees was aging.  The examiner also rendered an opinion 
indicating that it was less likely than not that the 
veteran's degenerative joint disease was related to the 
contusion the veteran sustained in service.

In essence, the current degenerative joint disease of the 
knees was not manifest in service or to a degree of 10 
percent within one year of separation, no evidence relates it 
to service, and the VA examiner in 2005 indicated that it 
probably was not related to service.  Also, since service 
connection is not grantable for left knee disability, service 
connection for right knee disability as secondary to it can 
not be established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

Both the veteran and the representative, being laypersons, 
are unable to indicate the cause of a medical disability.  
Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In September 2003 and 
March 2005 letters, the RO provided the requisite 
notification except for notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and notice for secondary 
service connection.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the February 2005 statement of the case.  The lack of the 
pre-decision Dingess notice is not prejudicial.  Dingess 
notice was provided prior to the transfer and certification 
of the case to the Board and service connection has been 
denied.  Secondary service connection notice was provided in 
the June 2004 statement of the case and there is no prejudice 
to the veteran in the timing of this notice.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, lay statements, 
and VA examination reports.  VA has satisfied its assistance 
duties.  The representative implies in June 2007 that an 
examination is necessary to render an opinion concerning 
direct service connection for carpal tunnel syndrome.  
However, in light of 38 C.F.R. § 3.159, the Board concludes 
otherwise.  No nerve or carpal tunnel problem is shown in 
service.  The Board also notes that the record contains a 
decision dated in April 2001 by a Social Security 
Administration (SSA) Administrative Law Judge, but does not 
contain the records upon which this SSA decision was based.  
The findings in the SSA decision, however, indicate that the 
veteran was disabled by back, neck, and eye disabilities.  
Thus, the relevance of the underlying evidence upon which the 
SSA decision was based to the claims for service connection 
for carpal tunnel syndrome and knee disabilities has not been 
demonstrated.  The Board concludes, therefore, that the 
veteran is not prejudiced by the RO's failure to obtain these 
records.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for carpal tunnel syndrome including as 
secondary to service-connected right middle finger disability 
is denied.

Service connection for degenerative joint disease of the 
knees is denied.


REMAND

The veteran complained of numbness and tingling in the area 
of his service-connected right middle finger scar at the time 
of an October 2004 VA examination, and alleged in December 
2004 that the scar is tender and sensitive.  His right middle 
finger scar is the result of in-service right middle finger 
injury/surgical repair in February 1976.  Also, he has a non-
service-connected carpal tunnel syndrome as shown in an 
October 2003 VA examination report and, according to a 
February 2005 VA medical record, ulnar entrapment across the 
right elbow and superimposed axonal sensory neuropathy.  The 
examiner in October 2004 did not specifically indicate 
whether the right middle finger scar causes pain on 
examination, and that information is necessary, given the 
veteran's complaints and allegations, in order to fulfill 
VA's duty to assist.  38 C.F.R. § 3.159.  A 10 percent rating 
is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006), if a scar is painful on examination.  However, the 
pain either has o be from the scar itself, 38 C.F.R. § 4.14 
(2006), or it has to be undeterminable whether it is from the 
scar or something else.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Accordingly, a VA examination is necessary.  
38 C.F.R. § 3.159.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination of the 
veteran's service-connected right 
middle finger scar.  The examiner 
should specifically indicate whether 
the surgical scar is "superficial," 
that is, one not associated with 
underlying soft tissue damage and, if 
it is "superficial," whether it is at 
least as likely as not (a probability 
of at least 50 percent) that the right 
middle finger scar is painful on 
examination.  If there is pain in the 
superficial scar and the examiner 
cannot render the above opinion, he 
should so indicate and explain the 
reason(s) why the opinion cannot be 
given.  The claims folder should be 
made available to the examiner.  

2.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


